PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Donohoue et al.
Application No. 16/152,337
Filed: October 04, 2018
For: ENGINEERED NUCLEIC ACID-TARGETING NUCLEIC ACIDS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 18, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 24, 2021, which set a shortened statutory period for reply of three months. No extension of times under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on September 25, 2021.  A Notice of Abandonment was mailed January 10, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

It is noted that a terminal disclaimer has been filed in connection with the instant petition for
revival. The terminal disclaimer has been accepted. Petitioner should note that under the
provisions of 37 CFR 1.137(d), as this utility application was filed on or after June 8, 1995, no
terminal disclaimer is required. Accordingly, if the petitioner wishes to withdraw the terminal
disclaimer, prior to the issuance of the instant application as a patent, petitioner must follow the
procedure outlined in MPEP §1490 (VIIT)(A).




See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 for the three (3) months extension of time fee submitted on January 28, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account on file. 

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to TC 1600 at (571) 272-1600.

This application is being referred to Technology Center Art Unit 1658 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET